Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
         This Office Action is in response to the papers filed on 04 January 2021.

   PRIORITY
      Provisional Application 60/793472, filed on 19 April 2006, is acknowledged.

   CLAIMS UNDER EXAMINATION
Claims 1-23, 29-30, 32-37, 39-48 and 52-56 are pending. Claims 23, 29-30, 32-37, 39-48 and 52-56 have been examined on their merits

WITHDRAWN REJECTIONS
The rejection of claims 50-51 under pre-AIA  35 U.S.C. 103(a) is now moot due to claim cancellation.

The rejection of claims 23, 29-30, 32-37, 39-48, and 52-56 on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of issued U.S. Patent No. 10,039,276 to Hassanein et al., in view of U.S. Patent Application Publication No. 2004/0029096 A1 to Steen (previously cited- 2004), as evidenced by Rao et al., and Baker et al. is withdrawn based on the presented arguments.  

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103


Claims 23, 29-30, 32-37, 39-48 and 56, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 99/15011 to Hassanein (cited in IDS (11/04/2015)- 1999), in view of U.S. Patent Application Publication No. 2004/0029096 A1 to Steen (previously cited- 2004).

Claim interpretation:  It is reiterated that the instant claims are directed to a composition, where any intended use limitations will not be given patentable weight for the composition, itself.  Here, the instant claims recite, “for use in a perfusion circuit,” “to maintain an ex vivo lung in a near physiologic functioning condition at near physiologic temperature,” and “wherein the composition enables the ex vivo lung to function in a near physiologic condition at near physiologic temperature.”  These limitations are all directed to the use of the composition and not the substantive structure of the composition, itself.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As such, regarding any intended use limitations, the compositions taught in Hassanein et al. and Steen et al., appear to be structurally and compositionally identical to the compositions, as instantly claimed.  Thus, in the absence of further positively recited “structural” 

Regarding claims 23 and 56, Hassanein teaches compositions and methods for maintaining an organ (e.g., lung), where organ perfusion includes a fluid or fluid media comprising whole blood (or leukocyte-depleted whole blood) and a storage solution which includes a carbohydrate source, insulin, other hormones, epinephrine, electrolytes, and a buffer.  See Hassanein at pg. 5, lines 14-18; and pg. 16, lines 27-28.  Hassanein teaches the solution may have 0.9 molar sodium chloride, 4 milliequivalents of potassium chloride, and of 2.5% and 5% of dextrose (e.g., a form of glucose).  See Hassanein at pg. 20, line 23- pg. 21, line 21.  Hassanein also teaches flow may be maintained within acceptable physiologic ranges, or physiologic levels.  See Hassanein at pg. 14, lines 17-19; and pg. 20, lines 2-3.  Further, Hassanein teaches the fluid media may contain constituents including beta-blockers, metabolites, steroids, enzymes, and other components as will be appreciated by the skilled artisan.  See Hassanein at pgs. 48-59. It is noted that the compositions taught in Hassanein are intended to preserve organs in a viable state, and would thus be capable for an ex vivo lung to function in a near physiological condition at near physiologic temperature (relevant to claims 23 and 56).  See Hassanein at pg. 36, lines 17-23; and pg. 60, lines 20-26.

However, Hassanein do not explicitly teach sodium phosphate, magnesium sulfate, and a plurality of amino acids that do not include asparagine, glutamine, or cysteine, dextran, or the concentrations of the solutes, as recited.

Steen teaches a preservation solution for human and animal organs that comprises blood cells, Dextran (1-55 g/L), disodium hydrogen phosphate dehydrate (0.029 mmol/L), sodium chloride (5.7 g/L), potassium chloride (.04 g/L), calcium chloride (0.15 g/L), magnesium sulphate (0.14 g/L), potassium dihydrogen phosphate (0.006 g/L), glucose (1.8 g/L), and sodium bicarbonate (1.5 g/L).  See Steen at [0015]-[0016] and [0048]-[0050].  Steen also teaches that the salts contained in the solution comprise sodium, potassium, calcium, magnesium, phosphate, hydrogen carbonate, and chloride ions, and the nutrients comprise physiologically acceptable carbohydrates, preferably fatty acids, e.g., essential amino acids, and amino acids in physiological concentrations.  See Steen at [0017].  Steen teaches that the solution may also include blood products, such as red blood cells.  See Steen et al. at [0018]-[0019].

It would have been obvious to a person of ordinary skill in the art to have considered any number of combinations essential amino acid(s) as utilized so long as the other components contained in the composition were physiologically acceptable and were within the concentrations as taught, above.  A person of ordinary skill would have been motivated and had a reasonable expectation of success in utilizing essential amino acids in the solution taught by Steen, at least because it is exemplified for use and is what is required at or near the same concentrations, as recited in the instant application.  See Steen at [0017] and [0048].  Further, it is noted that the solution of Hassanein, in view of Steen would at least be capable to enable an ex vivo lung to function in a near physiologic condition at near physiologic temperature, because the compositions and See Steen at [0041].  It also would have been obvious to a person of ordinary skill in the art to have combined the constituents of the perfusion solution taught in Steen with that of Hassanein, because both references are directed to preserving the function of an organ (e.g., lungs) at physiologic conditions by flushing a solution having blood products and other solutes, therein. 

Further, the motivation to combine Hassanein and Steen, are discussed, above, where the motivation to combine does not need to be the same as the reasons for Applicant to arrive at the same composition or method, so long as there is an expectation of some advantage provided by the combination of the references.  The MPEP states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). 

See MPEP 2144 II.

Here, the person of ordinary skill would have had a reasonable expectation of success utilizing the compositions and processes from Steen et al., with the composition and methods of Hassanein et al., because Steen et al. teach the compositions and methods taught therein are intended to be utilized for organs (e.g., lungs) to have physiological functions and activities kept intact.  See Steen at [0041].  Moreover, a person would have had motivation and a reasonable expectation of success in utilizing the compositions and methods of Steen et al. with those of Hassanein et al., because both references are directed to preserving the function of an organ (e.g., lungs) at physiologic conditions by flushing a solution having blood products and other solutes, therein.  As such, the compositions and methods, as taught by Hassanein et al. and Steen et al., would be obvious choices to combine to produce a composition of the instant claims to provide an expected advantage in improving the composition.   

With respect to the quantities, or concentrations, of reagents disclosed in claims 23, the solute concentrations and amounts are obvious in view of Hassanein and Steen, because the values shown in both references are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best perfusion in the context of the requirements.  Moreover, the claims recite, “about” for each of the concentrations, and the cited prior art and the instant claims are directed to the same purpose of organ maintenance.  For instance, it would be obvious to vary the quantity of dextrans, potassium phosphate and sodium phosphate, to adjust the NaCl and KCl salts, in the composition and achieve optimal perfusion, or maintain physiologic viability of the See e.g., Steen et al. at [0017].  Steen et al. further teach that physiological serum concentration means serum concentrations of the substances in question which exactly or essentially correspond to the normal serum concentration in human and animal blood, and where if the lung is transplanted into the receiver body it has all of its important physiological functions and activities kept intact.  See Steen et al. at [0023] and [0041].  Likewise, it would be obvious to change the concentration of glucose and/or solutes for perfusion purposes in the context of what is required. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover the values as instantly claimed. MPEP § 2144.05 II.  In addition, there is reasonable expectation of success in achieving the optimizable percentages by varying the percentages and parameters.
Regarding claim 29, Hassanein teaches insulin may be included.  See Hassanein at pg. 21, lines 4-6.
Regarding claim 30, Hassanein teaches vitamins.  See Hassanein at pg. 50, line 8.  
Regarding claim 32-33, Hassanein teaches electrolytes, including sodium, potassium, calcium, and magnesium.  See Hassanein at pg. 20, lines 23-24; and 49, lines 9-12.
Regarding claim 34, Hassanein teaches immunosuppressive agents.  See Hassanein at pg. 50, line 7. 
Regarding claims 35-37, Steen teaches steroids, colloids, and albumin.  See Steen at [0015] and claim 5.
1 (e.g., vasodilator), and L-Arginine (e.g., nitric oxide donor).  See Hassanein at pg. 50, line 3; pg. 53, line 11; and pg. 55.
Regarding claims 45 and 46, it is noted that the claims are directed to the therapeutic is formulated for delivery through the tracheal interface by one of a nebulizer and a bronchoscope.  Hassanein teaches that the fluid media may be delivered to at least one major vessel, preferably an artery, of the organ.  See Hassanein at pg. 48, lines 3-5.  Additionally, Steen teaches that the term “lungs” include bronchi and also lobes and segments thereof.  See Steen at [0024].  As such, the references both teach that the composition may be formulated to be delivered through the tracheal interface by nebulizer and bronchoscope because delivery of the solution to at least one major vessel (e.g., through bronchoscope), or specifically, the bronchi would be obvious in the context of perfusion.  See Hassanein at pg. 48, lines 3-5; and Steen at [0024].  Moreover, Hassanein teaches utilizing bronchodilators, e.g., prostaglandin E1.  See Hassanein at pg. 50, line 3; pg. 53, line 11; and pg. 55.
Regarding claim 47, Hassanein teaches epinephrine (e.g., beta-2 agonist).  See Hassanein at pg. 49, lines 9-12.  
Regarding claim 48, Hassanein teaches therapeutics may include vectors for gene therapy.  See Hassanein at pg. 62, lines 2-8.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 04 January 2021 are acknowledged. The Applicant submits the Office has not set forth a prima facie case of obviousness. The Applicant agues Hassanein does not disclose a composition comprising a sodium phosphate, magnesium sulfate, glucose, sodium chloride, potassium chloride at the claimed concentrations. The Applicant argues the amount of sodium chloride disclosed by Hassanein is different from the claimed amounts. Whereas the instant claims recite a composition comprising sodium chloride in a concentration of about 8 g/L (or 136.9 mmol/L), Hassanein discloses a solution comprising 0.45 or 0.9 molar sodium chloride. A solution of 0.45 and 0.9 molar sodium chloride corresponds to 26.3 g/L and 52.6 g/L, respectively. The Applicant asserts this is at least 3.3 times greater than the claimed concentration of 8 g/L of sodium chloride, or 229% greater. The Applicant alleges “As the instant specification explains, in some embodiments, the amounts can vary “by ± about 10%.”

The Applicant asserts Steen is directed to solutions for cold ischemic preservation that can also be used as evaluation solutions. Citing the “Background Art” section of Steen, the Applicant asserts the reference explains that for the preservation of kidneys, livers, hearts, and lungs, “the golden standard is cold ischemic preservation. This means that the organ which is to be preserved is flushed with a cold preservation solution and after that the organ is immersed in the same cold solution until it can be transplanted”. 



The Applicant argues Steen does not teach or suggest a composition comprising “a plurality of amino acids that do not include asparagine, glutamine, or cysteine,” as required by claim 23. While the Applicant acknowledges Steen discloses that the solution may contain “amino acids, e.g. essential amino acids,” it is argued Steen’s use “e.g.” here does not signal an intent to exclude non-essential amino acids or to limit the solutions to only include essential amino acids. 

The Applicant argues the combination of Hassanein and Steen does not teach or suggest a composition for use in a perfusion circuit to maintain an ex vivo lung in a near physiologic functioning condition, wherein the composition comprises the claimed solutes in the claimed concentrations. The Applicant argues the intended use of the composition has been ignored and should be considered.

The Applicant asserts there is no motivation to modify Hassanein with Steen because the references are directed to incompatible ways of preserving an organ. The arguments state Hassanein is directed to compositions, methods, systems/devices and media for preserving organs at normothermic temperature, while Steen is directed to solutions for cold ischemic preservation that can also be used as evaluation solutions. 

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the amount of sodium chloride disclosed by Hassanein is different from the claimed amount. The Applicant asserts the amount disclosed by the prior art is “at least 3.3 times greater than the claimed concentration of 8 g/L of sodium chloride, or 229% greater”. Examiner notes the claims do not recite a concentration of “8 g/L”. The claims recite a concentration of “about 8 g/L”. The Applicant argues “the Instant Specification explains, in some embodiments, the amounts can vary “by ± about 10%”. The arguments point to [0362] and [0364] of the PG Pub. Examiner notes [0362] states “In some embodiments, the amounts listed in Table 4 can vary by ±about 10% and still be used in the solutions described herein”. 

The Applicant argues the Steen reference teaches concentrations of the claimed components that are outside the claimed ranges. The Applicant reiterates the interpretation of the term “about” as set forth above. These arguments are not persuasive. As set forth by Examiner above, the Specification does not provide a definition for the term about. The sections of the specification pointed to by the Applicant state magnesium sulfate, sodium chloride and sodium phosphate can be about 1 mg/ml to about 100 g/L. While [0362] states “in some embodiments, the amounts listed in Table 4 can vary by ±about 10%”, this refers to the entire range. Therefore the arguments are not persuasive.

The Applicant argues Steen does not teach or suggest a composition comprising “a plurality of amino acids that do not include asparagine, glutamine, or cysteine,” as required by claim 23. This argument is not persuasive. Steen suggests the use of 

As set forth above, the Applicant argues the intended use has been ignored. Examiner notes the intended use has been considered in as much as it distinguishes the claimed product and its components from those disclosed by the prior art. In the Instant case, the claimed components are known for use in maintaining organs, including lungs. Examiner notes claim 23 is directed to a composition used for maintaining a lung. Therefore the arguments are not persuasive.

The Applicant asserts there is no motivation to modify Hassanein with Steen. The arguments asserts Hassanein and Steen are directed to incompatible ways of preserving an organ. This argument is not persuasive. As set forth above, Applicant cites the Background section of Steen and states Steen is directed to solutions for cold ischemic preservation. Examiner notes Steen discloses the following ([0015]):

After extensive studies and experiments, the inventor has concluded that to be able to perfuse organs from a non-heart-beating donor and evaluate them at normothermia, the Solution used must have a physiological oncotic pressure. Otherwise oedema will develop. The buffers and
electrolyte concentration in Such a Solution has to be similar to those in plasma and be compatible with red blood cells. (Perfusion at 37° C. without oxygenated red blood cells
would destroy the organ due to warm ischemia). Further, the Solution should also contain compounds opening up the capillary microcirculation. Further, the inventor has realised


Steen teaches an evaluation and preservation solution ([0002]). As set forth in the section above, the art teaches the organs are evaluated “at normothermia”. Therefore the art discloses a solution for evaluation at normothermia. Normothermia is broadly interpreted to read on “near physiologic temperature” as recited in the preamble of claim 23. Further, Steen teaches another requirement is that the solution “after the organ or tissue perfusion/evaluation step” is able to be used for cold ischemic storage”. Therefore the reference is not merely directed to cold ischemic preservation as argued by the Applicant. Steen is directed to perfusion and evaluation and Hassanein is also directed to perfusion. Therefore the references are not incompatible.

The Applicant argues the Office fails to identify any advantage provided by the combination of Hassanein and Steen other than “improving the composition”. It is Examiner’s position one would combine components that are known in the art to be used for organ perfusion and maintenance. Hassanein teaches a solution containing sodium chloride, potassium chloride and dextrose in a single embodiment. Examiner also notes the art teaches an amino acid (L-arginine) that would read on the claim limitations (see Table 1). The deficiencies are that the reference does not explicitly teach sodium phosphate, magnesium sulfate and a second amino acid in concentrations that anticipate claim 23. The skilled artisan would include these components since Steen suggests their use in a composition for evaluating and 

MPEP 2145 X.    ARGUING IMPROPER RATIONALES FOR COMBINING REFERENCES
A.    Impermissible Hindsight
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 

	
Therefore the rejections of record are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 29-30, 32-37, 39-48 and 52-56, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., natural product) without significantly more.


The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter.  However, certain members of these i.e., the courts have determined that these entities are not patentable subject matter.  These judicial exceptions include abstract ideas, laws of nature, and natural phenomena.  The Office released a revised guidance on January 7, 2019 for the examination of claims reciting judicial exceptions.  The revised Office guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101.  An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf, and the Office’s revised Examples to be considered in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance in examination of abstract ideas, available online at https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf (“PEG Examples 37 through 42”).

Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of four issues: (1) whether the claim is directed to one of the four categories recited in §101; (2A1) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, abstract idea, or natural product); (2A2) if a judicial exception applies; whether the claim limitation is integrated into a practical application; and (2B) 

In the instant case, the analysis is as follows:
1: Statutory Category-  Yes; the claims are directed to a composition claim which are composed of products of nature which are not markedly or substantially different from those that exist in nature.
2A- Prong 1: Judicial Exception- Yes; the limitations recited in independent claim 23 and subsequent dependent claims may be naturally found and appear to be natural compositions and unmodified.  The instantly claimed composition is directed to a composition for use in a perfusion circuit to maintain an ex vivo lung in a near physiologic functioning condition at near physiologic temperature, the composition comprising; an aqueous medium, solutes including at least a sodium phosphate, magnesium sulfate, glucose, sodium chloride, potassium chloride, and a plurality of amino acids that do not include asparagine, glutamine, or cysteine, and one or more carbohydrates that include dextran. wherein the concentration of the sodium phosphate is between about 0.040 g/L and 0.055 g/L, the concentration of the magnesium sulfate is about 0.10 g/L, the concentration of the glucose is about 1.8 g/L, the concentration of the sodium chloride is about 8.0 g/L, the concentration of the potassium chloride is about 0.40 g/L; and a blood product selected from the group consisting of whole blood, whole blood that has been at least partially depleted of leukocytes, whole blood that has been at least partially depleted of platelets, blood 

Claim interpretation:  It is reiterated that the instant claims are directed to a composition, where any intended use limitations will not be given patentable weight for the composition, itself.  Here, the instant claims recite, “for use in a perfusion circuit,” “to maintain an ex vivo lung in a near physiologic functioning condition at near physiologic temperature,” and “wherein the composition enables the ex vivo lung to function in a near physiologic condition at near physiologic temperature.”  These limitations are all directed to the use of the composition and not the substantive structure of the composition, itself.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Thus, the claims are drawn to the judicial exception of a natural product and thus are analyzed as whole in order to determine if the claims recite something which includes a feature or structure that amounts to significantly more than a judicial exception.        

2A- Prong 2: Integrated into a ‘Practical Application’- No, this judicial exception is not integrated into a practical application, because the claim does not include additional limitations that effect a transformation or reduction of a particular article to a different state or thing.  See e.g., MPEP 2106.05(c).  The composition, itself, is not effecting the application but rather is based on the structure and physical properties.  However, a 

2B: Claim provides an Inventive Concept- No, because under the 2019 revised Guidance, a judicial exception, if not integrated into a practical application, must have additional elements that amount to significantly more than the judicial exception.  See MPEP 2106.05(a)-(d).  A claim may amount to significantly more by including specific limitations other than what is well-understood, routine, or conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application.  See MPEP 2106.05(d)(II).

Here, in reviewing the claims as a whole, the claimed composition is well-understood, routine, or conventional in the field according to the teachings of Russell et al. (Circulation- 1966).  Here, the composition is requiring an aqueous medium, solutes including at least a sodium phosphate, magnesium sulfate, glucose, sodium chloride, potassium chloride, a plurality of amino acids that do not include asparagine, glutamine, or cysteine, and one or more carbohydrates that include dextran, and a blood product.  It is noted that the instant claim does not recite limitations that indicate how the instant components are markedly different, or significantly more, than the closest natural counterpart (e.g., blood) particularly since the concentrations for the components are included to maintain an ex vivo lung in a near physiologic functioning condition and at near physiologic temperature.  Primarily, according to Russell et al., since 1961, several comparative studies have been conducted towards the efficacy of dextran solutions.  See Russell et al. at pg. 843, right column, first paragraph.  The citation of Russell et al. is to demonstrate that dextrans are routinely utilized in perfusion solutions with blood, itself.  As such, compositions having an aqueous medium, solutes, dextran, and blood products, are well-understood and routine in the field.

Thus, given the teachings of Russell et al., the additional limitations of “one or more carbohydrates that include dextran,” were well-understood, routine, or conventional, as it pertains to the composition.  As such, the additional elements, individually and in combination, as recited in the instant claims do not amount to significantly more than a judicial exception.   

Accordingly, claims 23, 29-30, 32-37, 39-48, and 52-56 are rejected under 35 U.S.C. 101.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant are acknowledged. The Applicant argues limitations of intended use cannot be ignored and should be considered. Accordingly, the instant claims are alleged to recite additional limitations that should be considered when performing the subject eligibility analysis under § 101. The Applicant argues the eligibility of the claim is self-evident because the claim clearly improves a technology or and clearly does not seek to tie up any judicial exception such that others cannot practice it. The claims are directed to a composition for maintaining an ex vivo lung in a near physiologic functioning condition and which enables the ex vivo lung to function in 

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes the 2014 eligibility guidance is relied upon by the Applicant. The Applicant argues the claimed composition (as a whole) does not occur in nature and is therefore patent eligible. This argument is not persuasive. Contrary to Applicant’s arguments, the components of the claimed composition may be analyzed. The markedly different characteristics analysis compares
the nature-based product limitation to its naturally occurring counterpart in its natural state. If there is no naturally occurring counterpart, a comparison to the closest naturally occurring counterpart is performed. If the nature-based product is a combination, the closest counterpart may be the individual nature-based components of


The claimed intended use of the composition is acknowledged. It is the position of the Examiner that using the composition for perfusion does not change the claimed naturally occurring components. As set forth above, the Applicant alleges the product is used in a practical application (hence, for maintaining a lung). Examiner notes the most recent subject matter eligibility guidance indicates an example of a practical application includes applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The Instant claims are drawn to a product, and do not a method of treatment. The claimed product is not applied in a method step. Therefore the arguments made by the Applicant are not persuasive.

NEW GROUNDS OF REJECTION
The dependency of claim 52 has been changed such that the claim now depends from claim 23. A new rejection has been made due to change in claim dependency.
  
Claims 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable WO 99/15011 to Hassanein (cited in IDS (11/04/2015)- 1999) in view of U.S. Patent Application Publication No. 2004/0029096 A1 to Steen (previously cited- 2004), as applied to claim 23 above, and further in view of Rao et al. (previously cited; Chemical and Technical Assessment- 2007) and Baker et al. (previously cited; Journal of Experimental Medicine- 1939).

The teachings of Hassanein and Steen are reiterated.

Claim 52 recites the composition of claim 23 further includes a priming solution comprising the claimed amounts of sodium chloride, potassium chloride, magnesium sulfate heptahydrate and sodium glycerophosphate. Claim 23 is drawn to a composition that is an aqueous medium. A composition that further includes the claimed priming solution is interpreted to mean a composition that also includes the components recited in claim 52. Because the composition of claim 23 already contains sodium, chloride and potassium chloride, claim 52 is interpreted to mean the composition also includes magnesium sulfate heptahydrate and sodium glycerophosphate.

Rao et al. teach inclusion of the specific salt magnesium sulfate heptahydrate would have been an obvious substitution for magnesium sulfate salts for a solution as taught
in Hassanein or Steen, because magnesium sulfate is commercially known to be available as heptahydrate, monohydrate, anhydrous or dried form. See Rao et al. at pg. 1, second paragraph. Steen teaches that the solution therein may include sodium chloride and potassium chloride, as well as including magnesium sulphate at 1.2 mmol/L in one exemplary solution, where the amount and concentration can be obvious to optimize according to the references. See Steen at [0048]-[0050]. It
would have been obvious to have considered selecting magnesium sulfate heptahydrate because it was known to be commercially available amongst the other forms of the salt.

Examiner notes none of Hassanein, Steen or Rao explicitly teach the composition further comprising sodium glycerophosphate, or the concentrations of priming solutions having sodium glycerophosphate (claims 52-53 and 55).

Baker et al. teach an artificial maintenance media for cell and organ cultivation that can be used in place of blood and serum, to nourish organs after they have been removed from the body.  See Baker et al. at Abstract.  Moreover, Baker et al. teach that the media may include sodium glycerophosphate at 57.3 mg per 100 cc.  See Baker et al. at pg. 32, first paragraph.  Baker et al. teach that the medium formula may be modified under individual experiments.  See Baker et al. at pg. 32, second paragraph.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the teachings of Baker et al. with those of Hassanein and Steen, and as evidenced by Rao et al., for a composition for use in a perfusion circuit. One would have been motivated to do so since Baker et al. teach artificial maintenance media for cell and organ cultivation that can be used in place of blood and serum, to nourish organs after they have been removed from the body.  See Baker et al. at Abstract. The person of ordinary skill in the art would have been motivated to utilize the solution of Baker et al. with those of Hassanein and Steen for perfusion, because Baker et al. teach the solution used for the same purposes, e.g., perfusion.  Further, Hassanein teaches the solution may be utilized for priming purposes.  See Hassanein at pg. 13, lines 15-16.  A person of ordinary skill in the art would therefore have had a 

Regarding claim 53, Steen teaches dextran may be included at a concentration of about 1-55 g/L.  See Steen at [0015]-[0016].  

Regarding claim 54, both Hassanein and Steen teach that the solution is a fluid (e.g., aqueous) solution.  Hassanein at pg. 5, lines 14-18; and pg. 16, lines 27-28; and see Steen at [0048].  

With respect to the quantities of reagents disclosed in claims 52-53, and 55, the solute concentrations and amounts are obvious in view of Baker et al. with Hassanein and Steen, because the values shown in Baker et al., are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best perfusion in the context of the requirements.  For instance, it would be obvious to vary the quantity of potassium phosphate and sodium phosphate, to adjust the sodium glycerophosphate salts, in the composition and achieve optimal perfusion from a source of phosphates.   Likewise, it would be obvious to change the concentration of a priming solution (e.g., magnesium sulfate, sodium chloride, potassium chloride, dextran, and sodium glycerophosphate) relative to a volume (i.e., 500 mL) of aqueous fluid, for perfusion purposes, in the context of what is required. This is motivation for someone of ordinary skill in the art to 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 04 January 2021 are acknowledged. The Applicant argues neither Rao nor Baker cure the deficiencies of Hassanein or Steen.

EXAMINER’S RESPONSE
The arguments directed to Hassanein and Steen are not persuasive for the reasons set forth by Examiner supra.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	 


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653